Citation Nr: 0310167	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  96-44 146	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shin 
disorder.

2.  Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel





INTRODUCTION

The veteran served on active duty from February 1985 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), which denied the benefit sought on 
appeal.   


REMAND

This case was previously before the Board in September 2001 
at which time the Board, in part, remanded the current issues 
to the RO for additional development.  The Board requested 
that the RO forward the veteran's claims folder to the VA 
examiners who conducted January 1999 VA examinations for 
additional opinion concerning the etiology of the 
disabilities in issue.  It was further stated that if the 
examiner's believed that current examination were necessary 
that they should conducted.  

It appears that the VA medical facility scheduled the veteran 
for new VA examinations prior to having the case reviewed by 
the examiners and that the veteran failed to report for said 
examinations.  However, as new examinations were not 
initially required by the Remand the Board is of the opinion 
that the development requested in September 2001 should be 
completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit has recently invalidated the regulations 
which previously empowered the Board to issue written 
notification of the VCAA and to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representation.  Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  In particular, the RO 
should ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).
 
2.  The RO is requested to forward the 
appellant's claims folder to the 
orthopedist who conducted the January 1999 
VA examination or another VA orthopedist 
if this individual is unavailable for an 
addendum.  The examiner is requested again 
to review the claims folder and render an 
opinion as to whether the non-ossifying 
fibroma on the right shin is a congenital 
defect or disease?  

If it is a disease, the examiner should 
render an opinion as to when it was 
initially manifested?  If manifested prior 
to service whether it is as likely as not 
that it underwent a chronic increase in 
severity during service beyond natural 
progression?

If the non-ossifying fibroma is a 
congenital defect was there any additional 
disability due to disease or injury 
superimposed upon the fibroma during 
service.  If another examination is deemed 
necessary by the examiner, it should be 
conducted.  A complete rational for any 
opinion expressed should be included in 
the addendum.

3.  The RO is requested to forward the 
appellant's claims folder to the 
neurologist who conducted the January 1999 
VA examination or another VA neurologist 
if this individual is unavailable for an 
addendum.  The examiner is requested again 
to review the claims folder in order to 
render an opinion as to whether the 
veteran's headaches are chronic in nature.  
If yes, whether it is as likely as not 
that the chronic headaches are related to 
the headaches the veteran experienced 
during active duty.  If another 
examination is deemed necessary by the 
examiner, it should be conducted.  A 
complete rational for any opinion 
expressed should be included in the 
addendum. 

4.  If the VA examiner(s) indicates that 
an examination is necessary the RO is 
requested to inform the veteran of 
38 C.F.R. § 3.655 (2002) and to ensure 
that copies of all correspondence 
pertaining to the scheduling of the 
examination(s) are to be placed in the 
claims folder.  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




